             Case 7:20-mj-02232-UA Document 22 Filed 08/03/20 Page 1 of 1

                                                                                          Southern Dislrict
                                                                                   81 Main Street/ Suite 300
OF NEW YORK/ INC                                                           White PIam^N,,Y.10^p
                                                              Iel:..<ai4)-428"7W&:-;(9U)-W6^2


                                                                                              Susanne BroH^'
David E. Pacton                                                                            ^,.- AG^Ssyyn^af^:
 Exccwit'e Dir&ctor                                                                            ;'?csi&n
                                                                  ''"'."'u.i .?r

and Auum6y-in-Chief


                                                                                       ^
Via E-mail and ECF

                                                  August 3, 2020



The Honorable Paul E Davison
Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


         B_e: U.S. v. Leland Robinson
                      20-MJ-2232



Dear Honorable Davlson:

         I am writing in regard to Leland Robinson and his recent request that Your Honor
appoint a new attorney. See ECF Document # 20. I spoke to Mr. Robinson this morning
and during that conversation Mr. Robinson reiterated his request for new counsel. Under
these circumstances, I ask that you please grant Mr. Robinson s request for a new attorney.

         Thank you for your consideration.




                                                  Respectfully,

                                                    ?<e>^.;


                                                  Benjamin Gold
                                                  Assistant Federal Defender



ec: AUSA Marcia Cohen
         Leland Robinson
